DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment and IDS filed 06/14/2021.
 
	Claims 1, and 4-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Election/Restrictions
Claims 5, 7, 10, 11, 13 have been withdrawn from consideration as being directed to nonelected species. The election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/14/2021. The traversal is on the ground(s), in the response filed September 
Nevertheless, in order to advance prosecution, Applicant elects a species of additional agent that is microcrystalline cellulose. All claims that encompass or recite microcrystalline cellulose, whether or alone or with magnesium stearate must be examined, as they read on the elected species.
This is not found persuasive because in the election restriction requirement filed on 06/09/2020, applicant required to elect one species selected from a) magnesium stearate and microcrystalline cellulose (claim 4), b) croscarmellose (claim 5), c) microcrystalline cellulose (claim 6), d) sucralose (claim 7), or e) vegetable oil (claim 11). Claim 15 recites many species combined: microcrystalline cellulose and magnesium stearate together which is nonelected species (a), croscarmellose which is nonelected species (b), sucralose which is nonelected species (d), and additional ingredients, e.g. silicon dioxide. The examiner agrees with applicant that “If a tablet, as claimed, that .

The examiner has required restriction between product or apparatus claim(s), claim 15, and process claim(s), claim 1. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1, 4, 6, 8, 9, 12 and 14 are subject of this office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cutler (US 2003/0022910), either Chen et al. (US 2003/0118653), or Monteith et al. (WO 2007/002125), and either Weibel et al. (US 2003/0224044) or Carver et al. (US 2010/0291160), all references are of record. 

Applicant Claims 
Applicant’s claim 1 is directed to a method for producing a quick-dissolve sublingual tablet, comprising:
formulating a powder mixture comprising a flavoring agent, sodium bicarbonate, citric acid, and a pharmaceutically active component in powder form; and
compressing the mixture to form sublingual tablets comprising a compressed powder mixture, and forming the tablets so that they contain a concavity, whereby saliva can pool in the concavity to speed dissolution, wherein the tablets dissolve in less than 30 seconds upon sublingual administration.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Cutler teaches method of making a composition suitable for sublingual drug delivery allowing for rapid absorption of drug and rapid delivery to the blood stream. The reference teaches sublingual tablet that is quick-dissolvable, and has higher efficacy 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Cutler teaches compressing homogenous powder of the ingredients of the sublingual tablet, and teaches the sublingual tablet dissolves under the tongue in about 30-120 seconds that embraces less than 30 seconds in view of the term about, the reference however does not explicitly teach dissolution of the tablet in less than 30 seconds as instantly claimed by claim 1.

Chen teaches quick dissolving oral mucosal drug delivery device comprising quick dissolving layer administered sublingually that is comfortable, non-irritating and un-obstructive during use, and can be and dissolve in within 1-600 seconds, preferably within 1-60 seconds, and most preferably in less than 30 seconds (abstract; ¶¶ 0018, 0020, 0034, 0053). The quick dissolving layer comprises buffering agent including citric acid and sodium bicarbonate, and MCC (¶¶ 0057, 0061, 0066, 0068, 0069). Drugs administered by this sublingual formulation includes sildenafil citrate (table 7, claim 10).
Monteith teaches rapidly absorbed oral formulation of PDE5 inhibitors that provides rapid disintegration when administered sublingually, followed by sublingual absorption (abstract). The formulation comprises orally disintegrating carrier resulting in rapid release of PDE5 inhibitor and a therapeutically effective blood concentration in about 1 minute to about 20 minutes. The therapeutically effective amount of PDE5 is absorbed into the blood stream within about 1 to about 5 minutes, e.g. within about 3 minutes. The therapeutically effective blood concentration is attained in less than about 10 minutes, or even in less than about 5 minutes, e.g. in about 3 minutes or less. The formulation disintegrates within about 0.5 to about 120 seconds, e.g. 1 second to about 10 seconds, e.g. in less than about 5 seconds. PDE5 inhibitor is sildenafil citrate.  The pharmaceutical formulation is in a sublingual dosage from. PDE5 inhibitor is present in an amount of about 3 mg. Cmax is achieved after about 5-10 minutes (page 3, lines 15-35, page 5, lines 1-14; page 6, lines 10, 22; page 8, lines 1-10, lines 17-23; page 9, lines 21-26; page 14, lines 27-35; page 15, lines 1-9; claims 1-7). Administration into the 
Weibel teaches sublingual dosage forms for rapid delivery of active agents. The dosage forms is shaped to be adapted to adhere to a specific target surface in the oral cavity such as under the tongue to maintain close contact with the mucosa for localized transport of active agent ( ¶¶ 0018-0020, 0024-0027). The dosage form can oval-shaped and can have a concave surface (figure 1). 
	Carver teaches sublingual dosage form to deliver active agents under the tongue that has concave surface to prevent rubbing of the dosage form under the tongue, and help to maintain the dosage form in position under the tongue (¶¶ 0109-112, figures). 
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)

Further one having ordinary skill in the art would have designed the sublingual tablet produced by the combination of Cutler with either Chen or Monteith to have concave surface as taught by Weibel or Carver because Weibel teaches that the concave dosage forms is shaped to be adapted to adhere to a specific target surface in the oral cavity such as under the tongue for localized transport of active agent and because Carver teaches sublingual dosage form that has concave surface prevents rubbing of the dosage form under the tongue, and helps to maintain the dosage form in position under the tongue.
Regarding the dissolution time of the sublingual table of less than 30 seconds as claimed by claim 1, in light of the teaching of Cutler of about 30 seconds, this teaching See MPEP 2144.05 [R-5].
Regarding the limitation claim 1 that “concavity, whereby saliva can pool in the concavity to speed dissolution”, this is a function expected from the concave sublingual tablet taught by the combination of the prior art. Sublingual tablet having a concavity is taught by both Weibel and Carver, and Monteith teaches administration into the buccal cavity stimulates salivary generation to enhance disintegration of the formulation allowing sublingual absorption. Therefore, it is expected to have more saliva under the tongue when a sublingual dosage form is administered, and it is expected that the unusual excess saliva to pool to the concave surface of the sublingual dosage form that is deeper than the rest of the dosage form and expected to retain the saliva that speeds the dosage form dissolution. 
Regarding the combination of microcrystalline cellulose and magnesium stearate as claimed by claim 4, and microcrystalline cellulose as claimed by claim 6, both are taught by Cutler and Monteith.
Regarding sildenafil claimed by claim 8 and sildenafil citrate claimed by claim 9, it is taught by both Chen and Monteith.
Regarding the onset of action of the drug within 5 minutes as claimed by claims 12 and 14, Monteith teaches therapeutically effective amount is absorbed into the blood 
Regarding peaking of the action within about 15-30 minutes following administration as claimed by claim 14, Monteith teaches therapeutically effective blood concentration in about 1 minute to about 20 minutes that overlaps with the claimed time of peaking of action. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.
THE REJECTION OF CLAIMS 1, 4, 6, 8, 9, 12 AND 14 UNDER 35 U.S.C. §103
Cutler (U.S. Patent Publication No. 2003/0022910)
Applicant argues that Cutler teaches oral dosage forms that contain dihydroergotamine (DHE) for the treatment of migraines. The formulations of Cutler require DHE. Cutler does not teach dosage forms containing an active ingredient that is not DHE such as sildenafil or a statin as recited in 

In response to this argument, it is argued that claim 1 does not require any specific active ingredient. Regarding the elected drug sildenafil claimed by claims 8 and 9, it is taught at least by Chen and Monteith, and no need to be retaught by each reference. Cutler is relied upon for teaching method of making a sublingual tablet that is quick-dissolvable, and has higher efficacy and fewer side effects of treatment at lower doses.  Cutler further teaches method of preparing a sublingual tablet comprising citric acid, sodium bicarbonate, microcrystalline cellulose, and magnesium stearate wherein the tablet is prepared by compressing mixture of the ingredients as claimed by claim 1. While Cutler is focused on DHE, however no teaching that the nominal preparation method comprising “compressing a mixture of ingredient” is not suitable for any other active ingredients. To the contrary, Cutler teaches in paragraph [0126] that any method, e.g. direct compression, can be used to produce the sublingual tablet. Therefore the type of the drug is not influencing the method taught by the reference. Regarding the argument the reference teaches “ordered mixture”, Cutler teaches in paragraph [0080] that “ordered mixture” is synonymous with a “homogenous mixture” which is within the scope of the present claims.     

Applicant argues that Cutler teaches that the dosage forms may be prepared from granules in which the active drug in a finely dispersed state covers the surface of substantially larger carrier particles. Cutler describes forming “ordered mixture” that are two step process “achieved by mixing coarser carrier particles with fine drug components for a relatively long time so those fine drug particles adhere to the surface of carrier particle by adhesion forces” (see page 241, 2"4 column, lines 15-19, of Saharan et al. (2008) Asian J. Pharm. Sci. 3(6):240-259, copy provided herewith). (See, the Abstract and Introduction of Saharan et al.). Cutler teaches formulating its dosage forms from ordered mixtures. Cutler does not teach a method for producing a quick-dissolve sublingual tablet that is a compressed mixed powder with a concavity.

In response to this argument, it is argued that Cutler clearly teaches in paragraph [0080] that “ordered mixture” is synonymous with a “homogenous mixture”. Cutler further teaches compressing the mixture to form tablet, paragraph [0126]. Regardless of the drug or carrier are in a granular form, Cutler teaches the claimed steps of: formulating a powder mixture….and compressing the mixture. Note that the claim do not recite any form of the drug or carrier, e.g. particle, granules, etc. Further the “comprising” language of the claims does not exclude the presence of drug or carrier particles. Regarding concavity of the tablet, it is taught by the secondary references Weibel and Carver. One cannot attack the reference individually wherein obviousness is based on combination of the references.      

Applicant argues that the tablets of Cutler have a convex shape, they do not contain a concavity for pooling saliva. Examples 8 and 9 of Cutler describes compressing a tablet using shallow concave punches. One of ordinary skill in the art is aware or would understand that a concave tablet punch produces a convex tablet, and a convex punch produces a concave tablet (see, for example, Wu et al. (2008) Powder Technology 181:121-129, copy provided herewith). Examples 10 and 11 of Cutler describe the tablets compressed using shallow concave punches as biconvex tablets. Thus, the tablets described by Cutler are convex in shape, they do not have a concavity in which saliva can pool. There also is no teaching or suggestion in Cutler of altering the shape of a tablet to speed dissolution.

In response to this argument, it is noted that applicants argue against Cutler individually wherein the obviousness is shown by combination of the cited references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Concave tablet is taught by both Weibel and Carver. Pooling of saliva by concave tablet is obvious and inevitable property obtained from concave tablet. As applicant notice that the surface of the tablet in terms of curvature can be only either concave or convex, as evidenced by Wu cited above by applicant. The genus curvature Monteith teaches administration into the buccal cavity stimulates salivary generation to enhance disintegration of the formulation allowing sublingual absorption. Therefore, it is expected to have more saliva under the tongue when a sublingual dosage form is administered, and it is expected that the unusual excess saliva to pool to the concave surface of the sublingual dosage form that is deeper than the rest of the dosage form and expected to retain the saliva that speeds the dosage form dissolution. 

Chen et al. (U.S. Patent Pub. No. 2003/0118653)
Applicant argues that Chen does not cure the deficiencies of Cutler. Chen teaches a quick-dissolving oral mucosal drug delivery device in the form of a film, comprising “a mucosal surface-coat- forming inner layer disposed between two moisture barrier coating layers for administering an active agent or combination of active agents to a subject” (see, e.g., paragraph [0002]). Chen teaches method of making a film from a solution of ingredients; not a method for producing a compressed tablet from a powder mixture, paragraph [0036]. The films of Chen have a layer containing an active agent that is flanked by two coating layers. The instant tablets are formed from a powder mixture, in which the ingredients are uniformly dispersed, and compressed into a compressed powdered tablet. There is no teaching or suggestion in Chen of a method for producing a compressed powder sublingual tablet, formed from a mixture of dry ingredients. The product to be administered of Chen is a layered film. The mucosal surface-coat-forming inner layer and the moisture barrier coating layers are part of the films of Chen.

In response to this argument, it is argued that Cutler teaches the steps of the claimed method comprising forming a mixture and compressing the mixture. Chen is relied upon for teaching the disintegration time of sublingual formulations that can be shortened to 1-60 seconds and preferably less than 30 seconds to achieve the desired 

Applicant argues that there is no combination of Chen with Cutler that could or does result in a method for producing a compressed powder mixture. Cutler teaches formulations with coated particles, and there is no combination of Chen with Cutler that could or does result in a method for producing a compressed powder mixture. Cutler teaches formulations with coated particles, and Chen teaches layered films, neither suggests a concavity in a compressed powder tablet.

In response to this argument, it is argued that Cutler teaches in paragraph [0099] a compressed tablet powder to dissolve under the tongue in about 30 seconds. Chen is relied upon for teaching sublingual disintegrated tablet dissolve in less than 30 seconds, and no need for Chen to teach compressed powder tablet again. Concavity in a compressed powder tablet is taught by Weibel and Carver, and also no need to be taught by each cited reference. If any of the cited reference was to teach compressed powder tabled that dissolve in less than 30 seconds and has a concavity, such a reference would have been considered for anticipation.

Applicant argues that there is no teaching or suggestion in Chen for producing a compressed powder tablet with a concavity, nor producing a tablet from a mixture of powder ingredients, nor that formulating a tablet without the moisture barrier coating layers could have rapid dissolution. The ordinarily skilled person would not have included a water soluble or dispersible film former and a moisture barrier modifier with a compressed powder, nor would such achieve the instantly claimed properties. Chen does not suggest a non-layered, compressed powder tablet, nor such tablet with a concavity.

In response to this arguments, it is argued that producing a tablet from a mixture 

Monteith et al. (International Patent Pub. No. WO 2007/002125)
Applicant argues that Monteith does not teach nor suggest a sublingual tablet comprising a compressed powder mixture, nor a method in which a concavity is introduced to speed dissolution. Monteith teaches lingual administration for stimulating saliva generation; there is no teaching nor suggestion in Monteith for modifying its product to add a concavity nor to change the components into powders, nor for modifying the methods and resulting products of Cutler and/or Chen. Monteith thus, fails to teach a method for producing a quick-dissolve sublingual tablet comprising formulating a powder mixture and compressing the mixture to form a compressed powder sublingual tablet that contains a concavity, whereby saliva can pool to speed dissolution. 

In response to this argument, it is argued that if Monteith was to teach fast dissolving sublingual tablet comprising the claimed ingredient and concavity and produced by compressing powder, the reference would have been considered for anticipation. Cutler teaches compressed sublingual tablet and concave tablet is taught by Weibel and Carver, and no need to be retaught by each cited reference. Monteith is a secondary reference relied upon for teaching rapid disintegration of sublingual dosage form in less than 10 seconds provides therapeutically effective blood concentration of the used drug in about 1 minute to about 20 minutes. Monteith further teaches sildenafil claimed by claims 8 and 9 in a sublingual rapid dissolving tablet. Monteith teaches administration into the buccal cavity stimulates salivary generation to enhance disintegration of the formulation allowing sublingual absorption. Therefore, it is expected to have more saliva under the tongue when a sublingual dosage form is administered, and it is expected that the unusual excess saliva to pool to the concave surface of the sublingual dosage form that is deeper than the rest of the dosage form and expected to retain the saliva that speeds the dosage form dissolution. 
 
Weibel (U.S. Patent Pub. No. 2003/0224044)
Applicant argues that Weibel teaches a method for producing individually-packaged thin dosage units in the form of a film or troche, and multi-layered solid dosage units. The dosage units of Weibel are formed from fluid containing a non-volatile material, such as a polymeric film forming substance, a volatile carrier and at least one pharmaceutical agent, the method comprising: introducing the fluid into a depression or cavity of a sheet material, and evaporating the carrier (see, e.g., paragraph [0014]). Thus, Weibel does not teach or suggest a method for producing a tablet comprising a compressed powder mixture, nor a tablet with a concavity to pool saliva and thereby speed dissolution. Weibel teaches several advantages to unitized compartmentalization of a preformed, individual dose form verses multi-unit bulk packaging, including the ability to control the environment, and carry one or two doses unobtrusively without the possibility of contamination.

In response to this argument, it is argued that if Weibel was to teach fast dissolving sublingual tablet comprising the claimed ingredient and concavity and produced by compressing powder, the reference would have been considered for anticipation. Cutler teaches compressed sublingual tablet, and Weibel is relied upon for solely teaching concave tablet, and no need to for Weibel to teach all the elements taught by the other references. Even if Weibel teaches different method of making a dosage form and its advantages, the reference still teaches concave dosage form is shaped to be adapted to adhere to a specific target surface in the oral cavity such as under the tongue to maintain close contact with the mucosa for localized transport of active agent. 

Applicant argues that Weibel does not teach a method for producing a sublingual tablet comprising a compressed powder mixture. Weibel teaches advantage of producing individual dosage forms in  Weibel teaches shallow-well blister packs in which many individual dosage units are produced in situ from a flowable composition; the complete opposite of powdered mixtures. The dosage units of Weibel may be shaped to adhere to a specific surface of the oral mucosa. Weibel does not teach or suggested a tablet that has a concavity, whereby saliva can pool in the concavity to speed dissolution. There also is no teaching or suggestion in Weibel of using tablet shape to alter dissolution. Weibel does not teach a dissolution time of its dosage forms, and, thus, cannot teach or suggest a method for producing a sublingual tablet that dissolves in less than 30 seconds upon sublingual administration, nor a sublingual tablet that is shaped to alter dissolution.

In response to this argument, it is argued that Weibel is a secondary reference relied upon for teaching concave dosage forms that are shaped to be adapted to adhere to a specific target surface in the oral cavity such as under the tongue for localized transport of active agent. The method of making a sublingual tablet by compressing a powder is taught by Cutler to produce fast dissolving sublingual tablet. Chen and Monteith teach fast dissolving sublingual dosage form comprising sildenafil that dissolve in less than 30 seconds as claimed. Speed dissolution of the tablet as instantly claimed is an intrinsic property expected from the concave shape of the prior art. The discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness. Further, it is argued that the teaching of Weibel is added to the teachings of Cutler, Chen, and/or Monteith not to change any of the method of making the tablets in any of the references, rather to only change the shape of the tablet to concave shape.  The fact that applicant has recognized another advantage  Note the comprising language of the claims permits the presence of other, steps, layers and ingredients in the claimed method. Further, the present claims are not reciting any specific number of layers in the claimed tablet.

Carver et al. (U.S. Patent Pub. No. 2010/0291160) 
Applicant argues that Carver does not cure the deficiencies in any or all of the other cited references. Carver teaches a non-invasive delivery system comprising requiring a vehicle for facilitating absorption of the active agent: the metal-complexed vehicle of Carver reversibly complexes with the active agent through ionic interactions; and the pH-adjusting vehicle adjusts the pH of the delivery system from a first pH to a second pH (see, paragraph [0012]). There is no teaching or suggestion in Carver of a method for producing a quick-dissolve sublingual tablet that is formed from a powdered mixture and that contains a concavity. Carver does not provide any suggestions for modifying the methods of Cutler, Chen, Monteith, or Weibel that would result in a method in which powders are mixed and compressed to form compressed powder tablets with a concavity. The delivery systems of Carver as exemplified are multi-layered and teaches a formulation with sildenafil citrate and vitamin B12 (protein ligand on a cobalt metal ion) in which the tablet is coated in sorbitol; and pressed with a mixture of fructose, sodium bicarbonate and magnesium stearate, which is then coated with a layer of zein. There is no teaching or suggestion in Carver of a method for producing a quick-dissolve sublingual tablet that is a compressed powder formed from a mixture of all of the ingredients, which necessarily cannot result in layers or include coatings or separated ingredients. 

In response to this argument, it is argued that if Carver was to teach fast dissolving sublingual tablet comprising the claimed ingredient and concavity, and produced by compressing powder, the reference would have been considered for anticipation. Cutler teaches compressed sublingual tablet, and Carver is relied upon for solely teaching concave tablet, and no need for the process of Cutler to be retaught by each cited reference. Even if Carver teaches different method of making a dosage form and different structure of the dosage form, the reference still teaches concave dosage form as a suitable shape for sublingual administration that has Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Note the comprising language of the claims permits the presence of other, steps, layers and ingredients in the claimed method. Further, the present claims are not reciting any specific number of layers in the claimed tablet.

The combination of the teachings of Cutler, Chen, Monteith, Weibel, and Carver does not and cannot result in the instantly claimed methods 

Applicant argues that none of the cited references, alone or in any combination, can result in the instantly claimed methods. The combination of the reference does not and cannot result in a compressed powder tablet, formed from a powder mixture of ingredients, with a concavity, whereby saliva pools in the concavity to speed dissolution, as instantly claimed. 

In response to this argument, it is argued that all the steps of the claimed method including forming a powder and compressing the powder are taught by Cutler. Cutler further teaches rapid dissolving sublingual dosage form that dissolves in about 30 seconds. Chen and Monteith suggest advantages of shorter periods less than 30 seconds for dissolving sublingual dosage forms. Weibel and Carver teach the advantage of having sublingual dosage form in a concave shape. Monteith teaches administration into the buccal cavity stimulates salivary generation to enhance disintegration of the formulation allowing sublingual absorption. Therefore, it is expected to have more saliva under the tongue when a sublingual dosage form is administered, and it is expected that the unusual excess saliva to pool to the concave surface of the sublingual dosage form that is deeper than the rest of the dosage form and expected to retain the saliva that speeds the dosage form dissolution. Pooling of saliva into concavity of sublingual dosage form is expected and faster dissolution is also expected due to stagnation of the salvia in the concavity of the dosage form accelerating its dissolution. Therefore the cited references suggests all the elements of the claimed method and provide motivation to combine and modify the references, even motivation to combine or modify the references is different from what applicant had done. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The combination of the cited references teaches concave sublingual tablet having the same ingredients and produced by the same claimed method, and pooling of saliva in the concavity of the tablet to speed tablet dissolution is an expected intrinsic property that is obvious from the prior art in combination.   

Applicant argues that if one of ordinary skill in the art desired to adjust the dissolution time of the dosage forms of Cutler by combining the teachings of Cutler and Chen, or Cutler and Monteith, one of ordinary skill in the art would not have produced a sublingual tablet comprising a compressed powder mixture. The formulations of both Chen and Monteith are layered.

The examiner respectfully disagrees with applicants because the modification suggested by the examiner is not changing the process of making the sublingual tablet taught by Cutler, rather manipulating the dissolution of the compressed powdered tablet taught by Cutler to dissolve in less than 30 seconds as taught by both Chen and Monteith to achieve faster drug plasma level. Further, the “comprising” language of the present claims does not exclude any other layers or ingredients in the tablet. The present claims are not reciting any specific number of layers in the claimed tablet. 

Applicant argues that if one of ordinary skill in the art were to have combined the teachings of Cutler, Chen, Monteith and Carver, one would produce a layered dosage form further containing a metal- complexed vehicle or a pH-adjusting vehicle to facilitate absorption of the active agent, and one would not produce a tablet comprising a compressed powder mixture with a concavity, whereby saliva can pool in the concavity to speed dissolution.

The examiner respectfully disagrees with applicants because the modification suggested by the examiner is not changing the process of making the sublingual tablet taught by Cutler, rather manipulating the dissolution of the compressed powdered tablet taught by Cutler to dissolve in less than 30 seconds as taught by both Chen and Monteith to achieve faster drug plasma level, and further one of ordinary skill in the art would have obtained a concave dosage form suitable for sublingual administration that has concave surface to prevent rubbing of the dosage form under the tongue, and to help to maintain the dosage form in position under the tongue as taught by Weibel and Carver. Pooling of saliva to the concavity of the dosage form to speed dissolution is an intrinsic property expected from the concave sublingual dosage form due to stagnation of the salvia in the concavity of the dosage form accelerating its dissolution. Further the “comprising” language of the present claims does not exclude any other layers in the tablet. The present claims are not reciting any specific number of layers in the claimed tablet, and permits other ingredients, active or inactive even in major amounts.     

Applicant argues that one of ordinary skill in the art, in reading Weibel, would have manufactured the dosage forms of Cutler, Chen, Monteith and Carver in shallow-well blister packs comprised of many individual dosage units produced in situ from a flowable composition that contains a volatile solvent. Weibel teaches that producing individual sublingual tablets in unusual shapes is not 

In response to this argument, it is argued that the combination and modification of the cited references in the way suggested by the examiner would have resulted into the claimed method steps and structure. Motivation to combine the references exists. The examiner does not have to combine the references for the reasons for which applicant would have combined. Reasonable expectation to achieve the present invention also exists. In combining the reference, the method of mixing the powder taught by Cutler has not been changed or modified, as set forth in this office action. Further, the “comprising” language of the present claims does not exclude any other layers or ingredients in the tablet. The present claims are not reciting any specific number of layers in the claimed tablet. Reading Weibel and Carver would have suggested to one having ordinary skill in the art to produce concave table with expecting pooling of saliva and speeding of dissolution of the tablet, even if the references suggest other modifications. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. 
  
Applicant argues that there is nothing in Weibel or Carver or their combination that would have 

In response to this argument, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Weibel and Carver suggest concave tablet that would eventually and inevitably accumulates more saliva in the concavity than saliva retained on convex surface, and consequently the accumulated saliva will speed the tablet dissolution. The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done, even for a different reason.

Finally, it is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by In re Bozek, 163 USPQ 545 (CCPA 1969).
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).
The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./